Citation Nr: 1215783	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in rating from 100 percent to 20 percent effective from March 1, 2010 for a failed laminectomy syndrome of the lumbar spine was proper.


REPRESENTATION

Appellant represented by:	John Heike, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran's service-connected failed laminectomy syndrome of the lumbar spine was evaluated as 100 percent disabling effective from October 30, 2003.  In correspondence dated in October 2009, the RO notified the Veteran of a proposed reduction of his evaluation from 100 percent to 20 percent disabling.  In December 2009, the RO reduced the Veteran's disability evaluation from 100 percent to 20 percent effective from March 1, 2010.  (Subsequently, during the pendency of the appeal, the Veteran's disability was increased from 20 percent disabling to 40 percent disabling from December 27, 2010.)

The standard to employ when determining whether a disability evaluation warrants reduction depends on whether the rating being reduced was in effect for five years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The 100 percent rating at issue had been in effect from October 30, 2003 to March 1, 2010, a period of more than six years.

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without, among other things, a review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran testified at the February 2012 Board hearing that he was awarded the benefits in 2004 on the basis of his back, and that he was again evaluated by the SSA in approximately October 2011.  The Board finds that SSA records may be useful to the Board in adjudicating the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (If there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.)  

In his VA form dated in May 2010, the Veteran averred that his full medical history from both VA and private orthopedic and neurological doctors had not been obtained.  The claims file includes correspondence from Dr. C.M., dated in December 2009 and January 2010, in which he stated that the Veteran has been under his care since September 2009.  It does not appear that the Veteran has completed a VA Form 21-4142, Authorization and Consent to Release Information, for each of his treatment providers.  The Board finds that actual medical records, in addition to the examiner's correspondence, may be useful in adjudicating the Veteran's claim, especially as the Veteran has asserted that VA does not have a complete file of treatment.  (See also July 2011 correspondence from Veteran's attorney.)

Finally, the Veteran stated in correspondence dated in December 2009 that he was receiving treatment at the Tyler VA Primary Care Clinic.  Records from such treatment may be useful to the Board in adjudicating the Veteran's claim. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his service-connected failed laminectomy syndrome of the lumbar spine, to include orthopedic and neurological providers, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each treatment provider identified.  After obtaining completed VA Forms 21-4142, the RO should attempt to obtain all identified pertinent medical records, not already of record, to include from Dr. C.M. from September 2009.  The RO must also attempt to obtain all pertinent VA treatment records from August 2009 to present, if any.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded the Veteran SSA disability benefits in approximately 2004, including all medical records used to make the decision, and including an evaluation in approximately October 2011.  

3.  Thereafter, readjudicate the issue on appeal, considering all evidence received since the June 2011 supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


